Title: To John Adams from Benjamin Stoddert, 29 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 29. June 1799.

I am honored with your letter of the 24h. Inst—In consequence of which I now enclose a letter I recd. from Capt Talbot on the subject of his Officers—
Not deeming it proper to send on a second Captain to Act on board the Constitution—and not having the power of sending on to Act as first Lt., a fit person older in comn. than Lt. Beale. I saw no way of getting things right in that Ship, but to remove Lt. Beale into another; & to propose the appointment of two other Lts. who have been repeatedly recommended by Mr Higginson, as the best Men, willing to enter the Service as Lts—to rank after Lts Hale & Hamilton.
Tullman lost his arm on board of the Trumbull, in an Action, in which it is said he distinguished himself—Doble I saw—He appeared to be a fit man to be a Lt.—and he also has had experience on board of armed Ships.
I have the honor to be with the highest respect & esteem / sir yr. most Obed Servt.


            Ben Stoddert
            
            I have advice from Mr. Higginson, & from Talbot, that the Constitution will be ready for Sea early in July. I shall send on Instructions by Mondays mail. I have sent the original of Talbotts letter, (which he meant as confidential) not having time to get it copied for this mail.